NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

CORY D. VOORHIS,
Petitioner,

V.

DEPARTMENT OF HOMELAND SECURITY,
Respon,dent.

2011-3221

Petition for review of the Merit Systems Protection
Board in case no. DE0752090199-I-2.

ON MOTION

ORDER

The United States moves without opposition for an
extension of time, until May 7, 2{)12, to file its response
brief.

VOORHIS V. DHS 2

Upon consideration thereof,
IT ls ORDERED THAT:

The motion is granted

FOR THE Cotmr

 1 8  fs/ Jan Horbai_\;
Date Jan Horbaly
Clerk

cc: Thomas F. Muther, Jr., Esq.
Domenique G. Kirchner, Esq.

s25 FlLED
FEALs son
'U`s"rii?au:="ii)iiizi'i.pclncun

- MAY 1 8 2012
JANHURBALV
CLEBK